Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21-40 are pending. 

Allowable Subject Matter
Claims 23 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
23.  The method of claim 21, further comprising chunking the file at locations that correspond to ends/beginnings of the subfiles.
33.  The non-transitory computer readable medium of claim 31, further comprising chunking the file at locations that correspond to ends/beginnings of the subfiles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mankude (US 10,162,832) in view of Hoshizawa (US 2004/0268043) in view of Colgrove (US 2018/0365285) in view of Shanmuganathan (US 2018/0307701) and further in view of Aston (US 2010/0228800).  
Regarding claim 21, Mankude discloses: 
receiving a file to store in a storage of a file system, wherein the file has a format associated with an application;
	Mankude col 2, lines 40-55: Digital storage 130 may also store files conforming to a well-defined file format, such as weblogs or application logs. Digital storage 130 may also store image and audio files as well. Non-limiting examples of image file formats include jpeg and mpeg; non-limiting examples of audio file formats include .wav and .mp3.

determining the format of the file, wherein the file includes subfiles;
Mankude discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hoshizawa discloses:
	Hoshizawa abstract A recording medium which records a file for storing writing data as well as file management information for managing the file, wherein main file management information stores, in a file format, sub file management information and sub-file related information. In addition, a recording apparatus in which data is written into the recording medium and a recording medium in which data is reproduced from the recording medium are also disclosed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mankude to obtain above limitation based on the teachings of Hoshizawa for the purpose of providing a recording medium which records a file for storing writing data as well as file management information for managing the file. 

chunking the file based on the format of the file, wherein each of the chunks corresponds to one or more of the subfiles of the file;
Mankude discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Colgrove discloses: 
	Colgrove [0053] In block 202, one or more given data components for an operation are received. Such data components may correspond to a received write request, a garbage collection operation, or otherwise. In various embodiments, data sent from one of the client computer systems 110a-110c may be in the form of a data stream, such as a byte stream. As is well known to those skilled in the art, a data stream may be divided into a sequence of fixed-length or variable-length data components, or “chunks”, where a “chunk” is a sub-file content-addressable unit of data. 
Examiner Note:  Refer below abstract of specification for interpretation of chunks and subfile.   Deduplication of files or other data or objects in a manner that is aware of a format of the file and the application. A file may be chunked based on the format. The chunks are more consistent and lead to higher deduplication ratios. The file may be presented as a single file. However, the file is stored in chunks or subfiles and deduplication is performed with respect to the chunks. When the file is read, the file is rebuilt from its respective chunks. The files may also be compressed using differential compression, which leverages the content of similar files to compress a current file.
also disclosed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mankude to obtain above limitation based on the teachings of Colgrove for the purpose of dividing a data stream into a sequence of fixed-length or variable-length data components.

deduplicating the chunks with respect to other chunks in the storage;
Mankude discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Shanmuganathan discloses:
Shanmuganathan [0005], One embodiment presented herein describes a method for deduplicating a chunk of data across a plurality of storage clusters. The method generally includes identifying, via a storage system, one or more chunks in an incoming stream of data.
also disclosed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mankude to obtain above limitation based on the teachings of Shanmuganathan for the purpose of deduplicating a chunk of data across a plurality of storage clusters. 

compressing the file using dual compression by first compressing the chunks and then compressing all of the chunks into a compressed file.
Mankude discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Aston discloses:
	Aston [0009] In accordance with one aspect of the present invention there is provided a method for storing a file by a file server in a file storage system, wherein the file is logically partitioned into chunks. The method involves compressing each chunk to form a corresponding compressed chunk, forming a compressed file including the compressed chunks, storing the compressed file in the file storage system, maintaining mapping metadata for the compressed file, the mapping metadata mapping portions of the original file to corresponding compressed chunks in the compressed file.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mankude to obtain above limitation based on the teachings of Aston for the purpose of compressing each chunk.  

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston and further in view of Lillibridge (US 2010/0280997).   
Regarding claim 22, the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston discloses the elements of the claimed invention as noted but does not disclose wherein some of the compressed chunks in the compressed file are pointers.  However, Lillibridge discloses:
	Lillibridge [0057] Each time a differential data store is copied into the temporary storage media 108 and before the data store is written back to the persistent storage media 104, chunks in such a data store that are on the very-frequent-chunk list are compressed by replacing such chunks with pointers to copies of those chunks located outside any data store, for example, in the very-frequent-chunk list.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston to obtain above limitation based on the teachings of Lillibridge for the purpose of compressing chunks in such a data store that are on the very-frequent-chunk list by replacing such chunks with pointers to copies of those chunks located outside any data store. 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston and further in view of Vidal (US 2002/0078241). 
Regarding claim 24, the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston discloses the elements of the claimed invention as noted but does not disclose further comprising rebuilding the file when the file is read by decompressing the compressed file and then decompressing the compressed chunks.  However, Vidal discloses:
	Vidal claim 11, A method according to claim 1 wherein the step of decompressing said compressed file comprises the steps of: collecting a chunk of data of said compressed file, said chunk having a predetermined size; determining whether said data chunk has been compressed relative to the at least partly compressible file; if the said data chunk is determined not to have been compressed, writing said data chunk to a memory; else, decompressing said data chunk to produce a corresponding decompressed data chunk and writing the decompressed data chunk to said memory; and repeating the above steps for a plurality data chunks of said compressed file.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston to obtain above limitation based on the teachings of Vidal for the purpose of decompressing a compressed file.  

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston and further in view of Higuchi (US 2016/0291877). 
Regarding claim 25, the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston discloses the elements of the claimed invention as noted but does not disclose wherein the chunks are compressed before being de-duplicated such that the deduplication occurs with respect to compressed chunks.  However, Higuchi discloses:
	Higuchi [0041] At least one of the large chunk and the small chunk may be compressed, and the deduplication determination may be performed on the compressed chunk. By thus compressing the chunk, the consumed capacity of the file system 242 can be reduced. The chunk size (length) may be the same (fixed size) or different (variable size) among the large chunks. Similarly, the chunk size (length) may be the same (fixed size) or different (variable size) among the small chunks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston to obtain above limitation based on the teachings of Higuchi for the purpose of deduplicating a compressed block.  

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston.
Claim 26 is rejected over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston and particularly wherein the file is a word processing file, a spreadsheet file, an image file, a video file, a presentation file, an email, a database, or combination thereof is rejected on the basis of the file being printed matter which is not functionally related to the claimed method steps drawn to deduplication of files and chunks of files.  

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston and further in view of Xu (US 2015/0186370). 
Regarding claim 27, the combination of      discloses the elements of the claimed invention as noted but does not disclose wherein compressing the file includes performing differential compression on the file.  However, Xu discloses:
	Xu [0054] The file storage system 102, at the source side, stores the files to be transported to the destination side for storage at the file storage system 108. The data transport system 104 performs various operations on the files to prepare the files for transport. In some embodiments, the operations include differential compression techniques that compress the files into compressed files data of smaller size that is more efficiently transported, further details of which are described below. In some embodiments, the data transport system 104 transmits the files data to the data transport system 106. This transportation process may be initiated by either data transport system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston to obtain above limitation based on the teachings of Xu for the purpose of performing various operations on the files to prepare the files for transport.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston and further in view of Li (US 2013/0086009)
Regarding claim 28 the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston discloses the elements of the claimed invention as noted but does not disclose wherein at least some of the chunks have different sizes.  However, Li discloses:
	Li [0033] CDC (content-defined data chunking) algorithm is a varied size partition algorithm, which applies a strategy of partitioning a file into data chunks with different sizes by using data fingerprint such as Rabin fingerprint. Different from the fixed size partition algorithm, data chunks are partitioned based on the file content in the CDC algorithm, resulting in variable data chunk size.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston to obtain above limitation based on the teachings of Li for the purpose of partitioning a file into data chunks with different sizes.  

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston and further in view of Harris (US 2014/0136944).  
Regarding claim 29, the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston discloses the elements of the claimed invention as noted but does not disclose wherein the received file is compressed and chunked while compressed.  However, Harris discloses:
	Harris [0074] The process of injecting the DOM geometry JavaScript may be done in the EditableProxyRequest, or in WebCapture.respondFromCachedTunnel if content is being tunneled. When a response for the primary content being tested is seen and DOM geometry is requested then the JavaScript code for generating geometry metadata may be injected. In one embodiment the response may be compressed and/or chunked, so it must be parsed by the proxy 347 before injection is done.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston to obtain above limitation based on the teachings of Harris for the purpose of parsing it by the proxy before injection is done.  

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan, Aston and Xu and further in view of Lillibridge.  
Regarding claim 30, the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan, Aston and Xu discloses the elements of the claimed invention as noted but does not disclose wherein differential compression includes replacing portions of the file with references to other files.  However, Lillibridge discloses:
Lillibridge [0057] Each time a differential data store is copied into the temporary storage media 108 and before the data store is written back to the persistent storage media 104, chunks in such a data store that are on the very-frequent-chunk list are compressed by replacing such chunks with pointers to copies of those chunks located outside any data store, for example, in the very-frequent-chunk list.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston and Xu to obtain above limitation based on the teachings of Lillibridge for the purpose of compressing chunks in such a data store that are on the very-frequent-chunk list by replacing such chunks with pointers to copies of those chunks located outside any data store. 

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mankude in view of Hoshizawa in view of Colgrove in view of Shanmuganathan and further in view of Aston.  
Regarding claim 31, Mankude discloses: 
receiving a file to store in a storage of a file system, wherein the file has a format associated with an application;
	Mankude col 2, lines 40-55: Digital storage 130 may also store files conforming to a well-defined file format, such as weblogs or application logs. Digital storage 130 may also store image and audio files as well. Non-limiting examples of image file formats include jpeg and mpeg; non-limiting examples of audio file formats include .wav and .mp3.

determining the format of the file, wherein the file includes subfiles;
Mankude discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hoshizawa discloses:
	Hoshizawa abstract A recording medium which records a file for storing writing data as well as file management information for managing the file, wherein main file management information stores, in a file format, sub file management information and sub-file related information. In addition, a recording apparatus in which data is written into the recording medium and a recording medium in which data is reproduced from the recording medium are also disclosed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mankude to obtain above limitation based on the teachings of Hoshizawa for the purpose of providing a recording medium which records a file for storing writing data as well as file management information for managing the file. 

chunking the file based on the format of the file, wherein each of the chunks corresponds to one or more of the subfiles of the file;
Mankude discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Colgrove discloses: 
	Colgrove [0053] In block 202, one or more given data components for an operation are received. Such data components may correspond to a received write request, a garbage collection operation, or otherwise. In various embodiments, data sent from one of the client computer systems 110a-110c may be in the form of a data stream, such as a byte stream. As is well known to those skilled in the art, a data stream may be divided into a sequence of fixed-length or variable-length data components, or “chunks”, where a “chunk” is a sub-file content-addressable unit of data. 
Examiner Note:  Refer below abstract of specification for interpretation of chunks and subfile.   Deduplication of files or other data or objects in a manner that is aware of a format of the file and the application. A file may be chunked based on the format. The chunks are more consistent and lead to higher deduplication ratios. The file may be presented as a single file. However, the file is stored in chunks or subfiles and deduplication is performed with respect to the chunks. When the file is read, the file is rebuilt from its respective chunks. The files may also be compressed using differential compression, which leverages the content of similar files to compress a current file.
also disclosed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mankude to obtain above limitation based on the teachings of Colgrove for the purpose of dividing a data stream into a sequence of fixed-length or variable-length data components.

deduplicating the chunks with respect to other chunks in the storage;
Mankude discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Shanmuganathan discloses:
Shanmuganathan [0005] One embodiment presented herein describes a method for deduplicating a chunk of data across a plurality of storage clusters. The method generally includes identifying, via a storage system, one or more chunks in an incoming stream of data.
also disclosed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mankude to obtain above limitation based on the teachings of Shanmuganathan for the purpose of deduplicating a chunk of data across a plurality of storage clusters. 

compressing the file using dual compression by first compressing the chunks and then compressing all of the chunks into a compressed file.
Mankude discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Aston discloses:
	Aston [0009] In accordance with one aspect of the present invention there is provided a method for storing a file by a file server in a file storage system, wherein the file is logically partitioned into chunks. The method involves compressing each chunk to form a corresponding compressed chunk, forming a compressed file including the compressed chunks, storing the compressed file in the file storage system, maintaining mapping metadata for the compressed file, the mapping metadata mapping portions of the original file to corresponding compressed chunks in the compressed file.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mankude to obtain above limitation based on the teachings of Aston for the purpose of compressing each chunk.  

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston and further in view of Lillibridge.   
Regarding claim 32, the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston discloses the elements of the claimed invention as noted but does not disclose wherein some of the compressed chunks in the compressed file are pointers.  However, Lillibridge discloses:
	Lillibridge [0057] Each time a differential data store is copied into the temporary storage media 108 and before the data store is written back to the persistent storage media 104, chunks in such a data store that are on the very-frequent-chunk list are compressed by replacing such chunks with pointers to copies of those chunks located outside any data store, for example, in the very-frequent-chunk list.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston to obtain above limitation based on the teachings of Lillibridge for the purpose of compressing chunks in such a data store that are on the very-frequent-chunk list by replacing such chunks with pointers to copies of those chunks located outside any data store. 

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston and further in view of Vidal (US 2002/0078241). 
Regarding claim 34, the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston discloses the elements of the claimed invention as noted but does not disclose further comprising rebuilding the file when the file is read by decompressing the compressed file and then decompressing the compressed chunks.  However, Vidal discloses:
	Vidal claim 11, A method according to claim 1 wherein the step of decompressing said compressed file comprises the steps of: collecting a chunk of data of said compressed file, said chunk having a predetermined size; determining whether said data chunk has been compressed relative to the at least partly compressible file; if the said data chunk is determined not to have been compressed, writing said data chunk to a memory; else, decompressing said data chunk to produce a corresponding decompressed data chunk and writing the decompressed data chunk to said memory; and repeating the above steps for a plurality data chunks of said compressed file.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston to obtain above limitation based on the teachings of Vidal for the purpose of decompressing a compressed file.  

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston and further in view of Higuchi. 
Regarding claim 35, the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston discloses the elements of the claimed invention as noted but does not disclose wherein the chunks are compressed before being de-duplicated such that the deduplication occurs with respect to compressed chunks.  However, Higuchi discloses:
	Higuchi [0041] At least one of the large chunk and the small chunk may be compressed, and the deduplication determination may be performed on the compressed chunk. By thus compressing the chunk, the consumed capacity of the file system 242 can be reduced. The chunk size (length) may be the same (fixed size) or different (variable size) among the large chunks. Similarly, the chunk size (length) may be the same (fixed size) or different (variable size) among the small chunks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston to obtain above limitation based on the teachings of Higuchi for the purpose of deduplicating a compressed block.  

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston.
Claim 36 is rejected over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston and particularly wherein the file is a word processing file, a spreadsheet file, an image file, a video file, a presentation file, an email, a database, or combination thereof is rejected on the basis of the file being printed matter which is not functionally related to the claimed method steps drawn to deduplication of files and chunks of files.  

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston and further in view of Xu (US 20150186370). 
Regarding claim 37, the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston discloses the elements of the claimed invention as noted but does not disclose wherein compressing the file includes performing differential compression on the file.  However, Xu discloses:
	Xu [0054] The file storage system 102, at the source side, stores the files to be transported to the destination side for storage at the file storage system 108. The data transport system 104 performs various operations on the files to prepare the files for transport. In some embodiments, the operations include differential compression techniques that compress the files into compressed files data of smaller size that is more efficiently transported, further details of which are described below. In some embodiments, the data transport system 104 transmits the files data to the data transport system 106. This transportation process may be initiated by either data transport system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston to obtain above limitation based on the teachings of Xu for the purpose of performing various operations on the files to prepare the files for transport.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston and further in view of Li.
Regarding claim 38 the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston discloses the elements of the claimed invention as noted but does not disclose wherein at least some of the chunks have different sizes.  However, Li discloses:
	Li [0033] CDC (content-defined data chunking) algorithm is a varied size partition algorithm, which applies a strategy of partitioning a file into data chunks with different sizes by using data fingerprint such as Rabin fingerprint. Different from the fixed size partition algorithm, data chunks are partitioned based on the file content in the CDC algorithm, resulting in variable data chunk size.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston to obtain above limitation based on the teachings of Li for the purpose of partitioning a file into data chunks with different sizes.  

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston and further in view of Harris.  
Regarding claim 39, the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston discloses the elements of the claimed invention as noted but does not disclose wherein the received file is compressed and chunked while compressed.  However, Harris discloses:
	Harris [0074] The process of injecting the DOM geometry JavaScript may be done in the EditableProxyRequest, or in WebCapture.respondFromCachedTunnel if content is being tunneled. When a response for the primary content being tested is seen and DOM geometry is requested then the JavaScript code for generating geometry metadata may be injected. In one embodiment the response may be compressed and/or chunked, so it must be parsed by the proxy 347 before injection is done.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston to obtain above limitation based on the teachings of Harris for the purpose of parsing it by the proxy before injection is done.  

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan, Aston and Xu and further in view of Lillibridge.  
Regarding claim 40, the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan, Aston and Xu discloses the elements of the claimed invention as noted but does not disclose wherein differential compression includes replacing portions of the file with references to other files.  However, Lillibridge discloses:
Lillibridge [0057] Each time a differential data store is copied into the temporary storage media 108 and before the data store is written back to the persistent storage media 104, chunks in such a data store that are on the very-frequent-chunk list are compressed by replacing such chunks with pointers to copies of those chunks located outside any data store, for example, in the very-frequent-chunk list.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mankude, Hoshizawa, Colgrove, Shanmuganathan and Aston and Xu to obtain above limitation based on the teachings of Lillibridge for the purpose of compressing chunks in such a data store that are on the very-frequent-chunk list by replacing such chunks with pointers to copies of those chunks located outside any data store. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ETIENNE P LEROUX/Primary Examiner  Art Unit 2161